NOTE: This order is nonprecedential.

  <lliniteb ~tate~ QCourt of ~peaI~
         for tbe jfeberaI QCircuit

                ELIZABETH B. COX,
                     Petitioner,

                    v.
    OFFICE OF PERSONNEL MANAGEMENT,
                      Respondent.


                       2011·3147


   Petition for review of the Merit Systems Protection
Board in case no. CH831E110319·I·1.


                     ON MOTION


                      ORDER

   Elizabeth B. Cox moves for leave to proceed in forma
paupens.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
COXV.DVA                                                   2
                                 FOR THE COURT


   JUl 62011                      lsI Jan Horbaly
       Date                      Jan Horbaly
                                 Clerk
cc: Elizabeth B. Cox
    Christopher A. Bowen, Esq.                  FILED
                                       u.s. COURT OF APPEALS FOR
                                         THE FEDERAL CIRCUIT
s20
                                            JUL 062011

                                              JANHORBALY
                                                 CLERK